Exhibit 10(ii)

 

 

Date Plan Approved

 

September 12, 2013

GRAYBAR ELECTRIC COMPANY, INC.

 

SUPPLEMENTAL BENEFIT PLAN

 

Effective January 1, 1987

Amended Effective January 1, 2009

Restated as of January 1, 2014

 

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

GRAYBAR ELECTRIC COMPANY, INC.

SUPPLEMENTAL BENEFIT PLAN

1.         Purpose   

Sections 401(a)(17), 415 and 417(e) of the Internal Revenue Code of 1986 (the
"Code") restrict benefit payments under the Graybar Electric Company, Inc.
Pension Plan (the "Pension Plan") and allocations to a Member's account under
The Profit Sharing and Savings Plan of Graybar Electric Company, Inc. (the
"Profit Sharing Plan").  Code §401(a) also proscribes the inclusion of certain
deferred compensation in the compensation taken into account under such Plans. 
However, a company may pay benefits and/or make allocations without regard to
such restrictions through an unfunded supplemental benefit plan.  The purpose of
this "Supplemental Benefit Plan" is to provide benefits to those Pension Plan
and Profit Sharing Plan participants whose benefits may be limited by any
provision of Code §§401(a), 415 and 417(e), on a basis consistent with the
Pension Plan and Profit Sharing Plan without regard to any limitations contained
in such sections and to provide benefits to any such other individuals as
Graybar Electric Company, Inc. (“Company”) may designate as eligible hereunder
from time to time.

This Supplemental Benefit Plan is amended and restated effective January 1, 2014
to reflect certain Plan administration issues as provided herein. 

2.         Eligibility   

Any participant in the Pension Plan or member of the Profit Sharing Plan whose
Retirement Income (as defined in the Pension Plan) or annual allocation under
the Profit Sharing Plan is limited, directly or indirectly, by any requirement
of Code §§401(a), 415 or 417(e), or whose Compensation as defined in Section 4
hereof is not used in calculating such Retirement Income or annual allocation,
or such other individuals as the Company may designate as eligible hereunder
from time to time, shall be eligible for benefits under this Supplemental
Benefit Plan.  An individual participating in this Supplemental Benefit Plan
shall be referred to as a Participant.

3.         Amount of Benefits  

(a)       Supplemental Pension Benefit.  The supplemental pension benefit
payable to an eligible Participant or the Participant’s spouse shall equal the
excess, if any, of (A) over (B), where:

(A)       is the Retirement Income which would have been paid to such
Participant or the Participant’s spouse under the Pension Plan if the provisions
of Code §§401(a)(17), 415 and 417(e) did not apply and Compensation as defined
in Section 4 hereof were used in determining such Retirement Income; and

- 1 -

--------------------------------------------------------------------------------

 

 

(B)       is the Retirement Income which is payable to the Participant or the
Participant’s spouse under the Pension Plan. 

(b)       Supplemental Profit Sharing Benefit.  The supplemental profit sharing
benefit payable to an eligible Participant for a calendar year (“Plan Year”)
shall equal the excess, if any, of (C) over (D), where:

(C)       is the allocation which would have been made to such Participant's
Account B under the Profit Sharing Plan for any Plan Year if the limitations
imposed by Code §§401(a)(17) and 415 did not apply and Compensation as defined
in Section 4 hereof were used in determining such allocation; and

(D)       is the allocation which is made to such Participant's Account B under
the Profit Sharing Plan for such Plan Year. 

(c)        Deferred Compensation Benefit.  The deferred compensation benefit
with respect to an eligible Participant for a Plan Year shall equal the portion
of the Participant’s annual base salary and annual incentive payment that such
Participant has elected to defer with respect to such Plan Year in accordance
with this Supplemental Benefit Plan and the terms of the deferred compensation
agreement between the Participant and the Company.  If the Participant elects to
defer a portion of the Participant’s annual base salary with respect to a Plan
Year, such Participant must defer at least two percent but no more than fifty
percent of the Participant’s annual base salary.  If the Participant elects to
defer a portion of the Participant’s annual incentive payment, such Participant
must defer at least two percent but no more than one hundred percent of the
Participant’s annual incentive payment. Any deferral election hereunder must be
made before the beginning of the calendar year in which the compensation to be
deferred is earned.

4.         Compensation   

For purposes of making the calculations described in clauses (a) and (b) of
Section 3 above, Compensation means the Participant's annual base salary paid by
the Company, excluding living allowances and Employer contributions to this or
any other benefit plan, but including (1) any overtime, (2) payments under any
annual incentive plans, (3) any compensation relating to such Plan Year which
has been deferred under a deferred compensation agreement between the Company
and the Participant, and (4) contributions made by salary reduction under a plan
described in Code §125.

- 2 -

--------------------------------------------------------------------------------

 

 

5.         Funding   

Benefits under the Supplemental Benefit Plan shall be payable from the general
assets of the Company, and no funds shall be set aside for the purpose of making
payments under the Supplemental Benefit Plan. 

6.         Payment of Benefits   

(a)          Supplemental Pension Benefit. A Participant who is age 55 or older
at the time of termination from employment and is entitled to a supplemental
pension benefit shall be paid the Actuarial Present Value (as defined in the
Pension Plan and determined below) of such benefit in ten annual installments,
beginning as soon as administratively possible on or after the January 1
following the Participant’s termination of employment, but in no event later
than March 15 of such year.  For this purpose, the Actuarial Present Value of
the Participant's benefit shall be determined as of the date of the
Participant's termination of employment using the generally applicable actuarial
factors set forth in the Pension Plan before any application of Code §§415 or
417(e).  Interest on any unpaid installments shall be credited at the rate used
to calculate the Actuarial Present Value through December 31 of the year prior
to the applicable January 1.  Notwithstanding the foregoing, a supplemental
pension benefit shall be payable in the event the Participant terminates
employment before age 55 or dies or in the event of a Change in Control Event,
as defined in Section 409A of the Code (“Change in Control”) with respect to the
Company, to the extent provided below.

(1)       In the event that the Participant’s employment terminates before the
Participant attains age 55, the Actuarial Present Value of the Participant’s
supplemental pension benefit, plus interest through December 31 of the year in
which the termination of employment occurs, shall be payable in an immediate
lump sum as soon as administratively possible on or after the January 1
following the Participant’s termination of employment, but in no event later
than March 15 of such year. 

(2)       (A)       Subject to Subsection (5), in the event of the death of a
Participant before attaining age 55 and before supplemental pension benefit
payments have commenced, as applicable, hereunder, the Actuarial Present Value
of the supplemental pension benefit payable to the Participant, plus interest
through December 31 of the year in which the death occurs, shall be payable to
the Participant’s spouse in an immediate lump sum as soon as administratively
possible on or after the January 1 following the Participant’s death, but in no
event later than March 15 of such year.  If the Participant is not married on
the date of death, no supplemental pension                         benefit shall
be payable hereunder on behalf of the Participant.  In the event the Participant
is married on the date of death, but his or her surviving spouse dies before the
supplemental pension benefit is paid, such benefit shall be paid to the
surviving spouse’s named beneficiary, or to the spouse’s estate if there is no
beneficiary on file.

- 3 -

--------------------------------------------------------------------------------

 

 

(B)       Subject to subsection (5), in the event of the death of a Participant
on or after attaining age 55 and before supplemental pension benefit payments
have commenced, as applicable, hereunder, any supplemental pension benefit, plus
interest through December 31 of the year prior to the applicable January 1,
shall be paid to the Participant’s spouse in ten annual installments, beginning
as soon as administratively possible on or after the January 1 following the
Participant’s death, but in no event later than March 15 of such year.  Any
installments remaining upon the death of the spouse shall continue to be made
annually to the spouses’ named beneficiary, or to the spouse’s estate if there
is no beneficiary on file.  Payments shall be made as soon as administratively
possible beginning on or after the January 1 following the death of the spouse,
but in no event later than March 15 of such year.  Interest on any unpaid
installments shall be determined as set forth in Section 6(a).  If the
Participant is not married on the date of death, no supplemental pension benefit
shall be payable hereunder on behalf of the Participant.

(3)       In the event of a Change in Control with respect to the Company, the
Actuarial Present Value of any unpaid supplemental pension benefit, plus
interest to the date of payment, shall be payable in an immediate lump sum on
the date of the Change in Control.

(4)       Notwithstanding anything herein to the contrary, the Participant may
request, and, in its sole and absolute discretion, the Company may agree to
allow the Participant to change the method or time for distribution of any
supplemental pension benefit payable hereunder, in accordance with such form and
procedures as the Company may establish from time to time; provided that such
agreement is reached and recorded at least 12 months prior to the date the
benefit payment hereunder would otherwise commence, as applicable, and such
agreement shall not take effect until at least 12 months following the date on
which such agreement was reached and recorded, and any such agreement defers the
payment for a period of at least five years from the date it would otherwise be
made. 

- 4 -

--------------------------------------------------------------------------------

 

 

(5)          Notwithstanding anything herein to the contrary, payment of the
supplemental pension benefit shall commence, as applicable, at the time and in
the manner provided with respect to the first to occur of a termination of
employment, death or Change in Control, to the extent provided herein, and any
such subsequent event (other than a Change in Control, as provided below) shall
not change the time and form of payment.  Upon a Change in Control subsequent to
a termination of employment or death of the Participant, payment of any unpaid
supplemental pension benefit shall be payable in accordance with subsection (3)
above. In order to qualify as a termination of employment under the Plan, the
termination must satisfy the definition of a separation from service under
Section 409A of the Code and Treasury Regulations promulgated under that
Section. In the event of the death of a Participant after a termination of
employment or Change in Control, distribution of any unpaid supplemental pension
benefits shall commence or continue, as applicable, to the Participant’s spouse
at such time and in such form as provided on account of such termination of
employment or Change in Control, without regard to such death.  Any installments
remaining upon the death of the spouse shall continue to be made annually to the
spouse’s named beneficiary, or to the spouse’s estate if there is no beneficiary
on file.  If the Participant is not married on the date of death and
supplemental pension benefit payments have commenced, any unpaid supplemental
pension benefit shall be payable hereunder to the Participant’s named
beneficiary, or to the Participant’s estate if there is no beneficiary on file.

 

(b)          Deferred Compensation Benefit and Supplemental Profit Sharing
Benefit.  If the Participant has executed a deferred compensation agreement with
the Company for the Plan Year prior to January 1 thereof, any Compensation the
Participant has elected to defer in accordance with the terms hereof and the
supplemental profit sharing benefit to which the Participant is entitled
hereunder for such Plan Year shall automatically be credited to the deferred
compensation account established for the Participant on the Company's books
pursuant to such agreement and this Supplemental Benefit Plan, shall be credited
with interest at the rate determined under the Participant’s deferred
compensation agreement and shall be payable, at or after the termination of the
Participant's service, as provided herein and in accordance with the terms of
such deferred compensation agreement.  Any such election to defer shall remain
in effect for succeeding years until modified or revoked in writing signed by
the Participant effective for the Plan Year following the year in which such
modification or revocation is made. 


(1)          NO DEFERRED COMPENSATION ELECTION.  IF NO DEFERRED COMPENSATION
AGREEMENT IS IN FORCE WITH RESPECT TO THE PARTICIPANT FOR THE PLAN

- 5 -

--------------------------------------------------------------------------------

 

 


            YEAR, ANY SUPPLEMENTAL PROFIT SHARING BENEFIT PAYABLE FOR SUCH PLAN
YEAR SHALL BE PAID TO THE PARTICIPANT ON APRIL 1 FOLLOWING THE PLAN YEAR WITH
RESPECT TO WHICH SUCH SUPPLEMENTAL PROFIT SHARING BENEFIT APPLIES. 


(2)          EMPLOYMENT TERMINATION ON OR AFTER AGE 55.  IN THE EVENT THE
PARTICIPANT ELECTS TO DEFER ANY COMPENSATION AND ANY SUPPLEMENTAL PROFIT SHARING
BENEFIT TO WHICH THE PARTICIPANT IS ENTITLED HEREUNDER FOR A PLAN YEAR PRIOR TO
JANUARY 1 THEREOF, SUCH BENEFIT, PLUS INTEREST THROUGH DECEMBER 31 OF THE YEAR
PRIOR TO THE APPLICABLE JANUARY 1, SHALL BE PAYABLE BEGINNING AS SOON AS
ADMINISTRATIVELY POSSIBLE ON OR AFTER THE JANUARY 1 FOLLOWING THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT ON OR AFTER THE PARTICIPANT’S ATTAINMENT OF AGE 55 IN
TEN EQUAL ANNUAL INSTALLMENTS, BUT IN NO EVENT LATER THAN MARCH 15 OF SUCH
YEAR. 


(3)          EMPLOYMENT TERMINATION BEFORE AGE 55.  IN THE EVENT THAT THE
PARTICIPANT’S EMPLOYMENT TERMINATES BEFORE THE PARTICIPANT’S ATTAINMENT OF AGE
55, THE PARTICIPANT’S DEFERRED COMPENSATION AND SUPPLEMENTAL PROFIT SHARING
BENEFIT THAT THE PARTICIPANT ELECTED TO DEFER HEREUNDER, PLUS INTEREST THROUGH
DECEMBER 31 OF THE YEAR IN WHICH THE TERMINATION OF EMPLOYMENT OCCURS, SHALL BE
PAYABLE IN AN IMMEDIATE LUMP SUM AS SOON AS ADMINISTRATIVELY POSSIBLE ON OR
AFTER THE JANUARY 1 FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT, BUT
IN NO EVENT LATER THAN MARCH 15 OF SUCH YEAR. 


(4)          DEATH BEFORE AGE 55.  SUBJECT TO SUBSECTION (10), IN THE EVENT OF
THE DEATH OF A PARTICIPANT BEFORE ATTAINING AGE 55 AND BEFORE DEFERRED
COMPENSATION AND SUPPLEMENTAL PROFIT SHARING BENEFIT PAYMENTS HAVE OR COMMENCED,
AS APPLICABLE, HEREUNDER, ANY DEFERRED COMPENSATION BENEFIT AND SUPPLEMENTAL
PROFIT SHARING BENEFIT PAYABLE TO THE PARTICIPANT, PLUS INTEREST THROUGH
DECEMBER 31 OF THE YEAR IN WHICH THE DEATH OCCURS, SHALL BE PAYABLE TO THE
PARTICIPANT’S BENEFICIARY IN AN IMMEDIATE LUMP SUM AS SOON AS ADMINISTRATIVELY
POSSIBLE ON OR AFTER THE JANUARY 1 FOLLOWING THE DATE OF THE PARTICIPANT’S
DEATH, BUT IN NO EVENT LATER THAN MARCH 15 OF SUCH YEAR. 


(5)          DEATH ON OR AFTER AGE 55.  SUBJECT TO SUBSECTION (10), IN THE EVENT
OF THE DEATH OF A PARTICIPANT, ON OR AFTER ATTAINING AGE 55 AND BEFORE DEFERRED
COMPENSATION AND SUPPLEMENTAL PROFIT SHARING BENEFIT PAYMENTS HAVE COMMENCED, AS
APPLICABLE, HEREUNDER, ANY DEFERRED COMPENSATION BENEFIT AND SUPPLEMENTAL PROFIT
SHARING BENEFIT, PLUS INTEREST THROUGH DECEMBER 31 OF THE YEAR PRIOR TO THE
APPLICABLE JANUARY 1, SHALL BE PAID TO THE PARTICIPANT’S BENEFICIARY IN TEN
ANNUAL INSTALLMENTS, BEGINNING AS SOON AS ADMINISTRATIVELY

- 6 -

--------------------------------------------------------------------------------

 

 


POSSIBLE ON OR AFTER THE JANUARY 1 FOLLOWING THE PARTICIPANT’S DEATH, BUT IN NO
EVENT LATER THAN MARCH 15 OF SUCH YEAR.    


(6)          CHANGE IN CONTROL.  IN THE EVENT OF A CHANGE IN CONTROL OF THE
COMPANY, ANY UNPAID DEFERRED COMPENSATION BENEFIT AND SUPPLEMENTAL PROFIT
SHARING BENEFIT, PLUS INTEREST TO THE DATE OF PAYMENT, SHALL BE PAYABLE IN AN
IMMEDIATE LUMP SUM AS SOON AS ADMINISTRATIVELY POSSIBLE ON OR AFTER THE DATE OF
THE CHANGE IN CONTROL.


(7)          DISABILITY.  SUBJECT TO SUBSECTION (10), IN THE EVENT THAT A
 PARTICIPANT IS DISABLED, AS DETERMINED IN ACCORDANCE WITH SECTION 409A OF THE
CODE, PRIOR TO AGE 55 AND BEFORE DEFERRED COMPENSATION AND SUPPLEMENTAL PROFIT
SHARING BENEFIT PAYMENTS HAVE COMMENCED, AS APPLICABLE, HEREUNDER, ANY DEFERRED
COMPENSATION BENEFIT AND SUPPLEMENTAL PROFIT SHARING BENEFIT, PLUS INTEREST
THROUGH THE END OF THE CALENDAR MONTH IN WHICH THE DISABILITY OCCURRED, SHALL BE
PAYABLE IN AN IMMEDIATE LUMP SUM ON THE FIRST DAY OF THE CALENDAR MONTH
FOLLOWING THE DATE OF SUCH DISABILITY.  IN THE EVENT THAT A PARTICIPANT IS SO
DISABLED ON OR AFTER AGE 55 AND BEFORE DEFERRED COMPENSATION AND SUPPLEMENTAL
PROFIT SHARING BENEFIT PAYMENTS HAVE COMMENCED, AS APPLICABLE, HEREUNDER, ANY
DEFERRED COMPENSATION BENEFIT AND SUPPLEMENTAL PROFIT SHARING BENEFIT, PLUS
INTEREST THROUGH DECEMBER 31 OF THE YEAR PRIOR TO THE APPLICABLE JANUARY 1,
SHALL BE PAYABLE IN TEN ANNUAL INSTALLMENTS, BEGINNING AS SOON AS
ADMINISTRATIVELY POSSIBLE ON OR AFTER THE JANUARY 1 FOLLOWING THE DATE OF THE
PARTICIPANT’S DISABILITY, BUT IN NO EVENT LATER THAN MARCH 15 OF SUCH YEAR. 


(8)          UNFORESEEABLE EMERGENCY.  A PARTICIPANT MAY APPLY IN WRITING TO THE
COMPANY FOR, AND THE COMPANY MAY PERMIT, THE ACCELERATION OF A DISTRIBUTION OF
ALL OR PART OF A PARTICIPANT’S UNPAID DEFERRED COMPENSATION BENEFIT AND/OR
SUPPLEMENTAL PROFIT SHARING BENEFIT HEREUNDER IF THE COMPANY, IN ITS SOLE
DISCRETION, DETERMINES THAT THE PARTICIPANT HAS INCURRED AN UNFORESEEABLE
EMERGENCY.  FOR PURPOSES OF THIS SUPPLEMENTAL BENEFIT PLAN, AN UNFORESEEABLE
EMERGENCY SHALL BE DEEMED TO EXIST WHEN THE COMPANY, IN ITS SOLE AND ABSOLUTE
DISCRETION, DETERMINES THAT A PARTICIPANT REQUIRES A DISTRIBUTION TO MEET AN
UNFORESEEABLE EMERGENCY, AS DETERMINED IN ACCORDANCE WITH SECTION 409A OF THE
CODE.  A DISTRIBUTION BASED UPON UNFORESEEABLE EMERGENCY SHALL BE LIMITED TO THE
AMOUNT REASONABLY NECESSARY TO MEET THE IMMEDIATE FINANCIAL NEED CREATED BY SUCH
UNFORESEEABLE EMERGENCY, PLUS THE FEDERAL AND STATE TAXES DUE ON SUCH AMOUNT, AS
DETERMINED BY THE COMPANY.  THE COMPANY MAY REQUIRE A PARTICIPANT WHO REQUESTS
SUCH A DISTRIBUTION TO SUBMIT SUCH EVIDENCE AS THE COMPANY, IN ITS SOLE
DISCRETION, DEEMS NECESSARY OR APPROPRIATE TO SUBSTANTIATE THE

- 7 -

--------------------------------------------------------------------------------

 

 


            CIRCUMSTANCES UPON WHICH THE REQUEST IS BASED.  ANY DISTRIBUTION DUE
TO AN UNFORESEEABLE EMERGENCY HEREUNDER SHALL BE MADE AS SOON AS
ADMINISTRATIVELY POSSIBLE ON OR AFTER THE FIRST DAY OF THE CALENDAR MONTH
FOLLOWING THE DATE ON WHICH THE COMPANY HAS DETERMINED, IN ITS SOLE AND ABSOLUTE
DISCRETION, THAT AN UNFORESEEABLE EMERGENCY EXISTS.


(9)          CHANGE IN DISTRIBUTION METHOD OR TIMING.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, THE PARTICIPANT MAY REQUEST, AND, IN ITS SOLE AND
ABSOLUTE DISCRETION, THE COMPANY MAY AGREE TO ALLOW THE PARTICIPANT TO CHANGE
THE METHOD OR TIME FOR DISTRIBUTION OF ANY DEFERRED COMPENSATION BENEFIT AND
SUPPLEMENTAL PROFIT SHARING BENEFIT PAYABLE HEREUNDER, IN ACCORDANCE WITH SUCH
FORM AND PROCEDURES AS THE COMPANY MAY ESTABLISH FROM TIME TO TIME; PROVIDED
THAT SUCH AGREEMENT IS REACHED AND RECORDED AT LEAST 12 MONTHS PRIOR TO THE DATE
THE BENEFIT PAYMENT HEREUNDER COMMENCE, AS APPLICABLE, SUCH AGREEMENT SHALL NOT
TAKE EFFECT UNTIL AT LEAST 12 MONTHS FOLLOWING THE DATE ON WHICH SUCH AGREEMENT
WAS REACHED AND RECORDED, AND ANY SUCH AGREEMENT DEFERS THE PAYMENT FOR A PERIOD
OF AT LEAST FIVE YEARS FROM THE DATE IT WOULD OTHERWISE BE MADE. 


(10)       IMPACT OF SUBSEQUENT DISTRIBUTABLE EVENTS.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, PAYMENT OF THE DEFERRED COMPENSATION BENEFIT AND
SUPPLEMENTAL PROFIT SHARING BENEFIT SHALL COMMENCE, AS APPLICABLE, AT THE TIME
AND IN THE MANNER PROVIDED WITH RESPECT TO THE FIRST TO OCCUR OF A TERMINATION
OF EMPLOYMENT, DEATH, DISABILITY OR CHANGE IN CONTROL, TO THE EXTENT PROVIDED
HEREIN, AND ANY SUCH SUBSEQUENT EVENT (OTHER THAN A CHANGE IN CONTROL, AS
PROVIDED BELOW) SHALL NOT CHANGE THE TIME AND FORM OF PAYMENT.  UPON A CHANGE IN
CONTROL SUBSEQUENT TO A TERMINATION OF EMPLOYMENT, DISABILITY OR DEATH OF THE
PARTICIPANT, PAYMENT OF ANY UNPAID DEFERRED COMPENSATION BENEFIT AND
SUPPLEMENTAL PROFIT SHARING BENEFIT SHALL BE PAYABLE IN ACCORDANCE WITH
SUBSECTION (6) ABOVE.  IN THE EVENT OF THE DEATH OF A PARTICIPANT AFTER A
TERMINATION OF EMPLOYMENT, DISABILITY OR CHANGE IN CONTROL, DISTRIBUTION OF ANY
UNPAID DEFERRED COMPENSATION AND SUPPLEMENTAL PROFIT SHARING BENEFITS SHALL
COMMENCE OR CONTINUE, AS APPLICABLE, TO THE PARTICIPANT’S BENEFICIARY AT SUCH
TIME AND IN SUCH FORM AS PROVIDED ON ACCOUNT OF SUCH TERMINATION OF EMPLOYMENT,
DISABILITY OR CHANGE IN CONTROL, WITHOUT REGARD TO SUCH DEATH. 


(11)       INTEREST CREDITING ON INSTALLMENTS.  FOR PURPOSES OF SECTION 6(B)
INTEREST PAID ON ANY UNPAID INSTALLMENTS SHALL BE CREDITED AT THE RATE
DETERMINED UNDER THE PARTICIPANT’S DEFERRED COMPENSATION AGREEMENT.

- 8 -

--------------------------------------------------------------------------------

 

 

(c)        To avoid administrative difficulties:  (i) If and only if Section 6
otherwise provides for the payment of a benefit following the death of the
Participant or beneficiary, Participant may name a beneficiary to receive his or
her interest in the Plan in the event of the Participant’s death and the
beneficiary of a Participant may also name a beneficiary to receive benefits in
the event of the beneficiary’s death.; (ii) Notwithstanding the preceding, in
the event a Participant or beneficiary fails to name a beneficiary to whom
benefits can be paid, the benefit shall be paid to the estate of the Participant
or the beneficiary as the case may be.  In the event a Participant or a
beneficiary dies with no beneficiary on file and no estate has been opened, the
Company has the discretion, upon presentation of satisfactory documentation, to
pay benefits to specific individuals in lieu of requiring that an estate be
opened for the purpose of receiving said benefits.  As set forth in Section 10,
the Company shall bear no responsibility with respect to the payment of benefits
to a beneficiary, consistent with this Subsection 6(c), following the death of a
Participant or a beneficiary. (iii)  If any beneficiary, including a spouse of a
Participant, shall die simultaneously with the person whose death gives rise to
the beneficiary’s right to receive benefits under the Plan, or under such
circumstances as to render it impossible or difficult to determine who died
first, the beneficiary, including the spouse of a Participant, shall be deemed
to have not survived such beneficiary; and the provisions of this Plan shall be
construed and the distribution of benefits herein shall be governed
accordingly.     

7.         Nothing contained herein shall be construed as conferring upon the
Participant the right to continue in the employ of the Company.

8.         The right of the Participant or any other person to receive benefits
hereunder is not assignable or transferable except by the terms of a valid
beneficiary designation, pursuant to Section 15 hereunder, will or the laws of
descent and distribution and may not, during the life of the Participant, be
pledged or encumbered.

9.         Nothing contained in this Agreement and no action taken or not taken
pursuant to the provisions hereof shall create or be construed to create a trust
of any kind, or a fiduciary relationship between the Company and the
Participant, the Participant’s beneficiary or any other person.  To the extent
that any person acquires a right to receive payments under this Supplemental
Benefit Plan, such right shall be no greater than that of an unsecured general
creditor of the Company.

10.       Taxes 

If the Participant or beneficiary becomes entitled to receive benefits or other
taxable income pursuant to this Supplemental Benefit Plan, the Company shall
have the right to withhold from the amount the Company would otherwise be
required to pay to the Participant or beneficiary pursuant to this Supplemental
Benefit Plan, the amount of any taxes which the Company is or will be required
to withhold under the applicable federal, state and local income and employment
tax laws.  Furthermore, the Company may elect to deduct such taxes from any
other amounts payable at any time in cash or otherwise to the Participant or
beneficiary on or after the date any benefit hereunder must be taken into
account for purposes of such taxes.  The Company shall bear no responsibility
whatsoever for the Participant’s or beneficiary’s taxes, including interest and
penalties, or tax effects resulting from this Supplemental Benefit Plan. 

- 9 -

--------------------------------------------------------------------------------

 

 

11.       Claims Procedure

(a)       Claim - The Participant or other person who believes that he or she is
being denied a benefit to which he or she is entitled (hereinafter referred to
as “Claimant”) may file a written request for such benefit with the Company
setting forth his or her claim.  The Company shall advise the Claimant that a
reply will be forthcoming within thirty (30) days and deliver a reply within
thirty (30) days.  However, the Company may extend the reply period for an
additional fifteen (15) days for reasonable cause.  If the claim is denied in
whole or in part, the Company will adopt a written opinion using language
calculated to be understood by the Claimant setting forth:

(i)         the specific reason or reasons for denial;

(ii)        the specific references to pertinent Plan provisions on which the
denial is based;

(iii)       a description of any additional material or information necessary
for the Claimant to perfect the claim and an explanation why such material or
such information is necessary;

(iv)       appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review, including a statement of the Claimant’s
right to bring a civil action under Section 502(a) of ERISA following an adverse
benefit determination on review; and

(v)        the time limits for review under Subsection 11(b), below.

(b)       Review – Within sixty (60) days after the receipt by the Claimant of
the written opinion described above, the Claimant may request in writing that
the previous determination be reviewed by the Employees’ Benefit Committee
(hereinafter referred to as the “Committee”).  If the Claimant does not request
a review of the Company’s determination within such 60-day period, he or she
shall be barred and estopped from challenging the Company’s decision.  The
Claimant or his or her duly authorized representative may, but need not, review
the pertinent documents and submit issues and comments in writing for
consideration by the             Committee.  Within thirty (30) days after the
Committee’s receipt of a request for review, it will render a written opinion
setting forth the specific reasons for the decision, the specific references to
the pertinent Plan provisions on which the decision is based, a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all relevant documents, records and other information,
and a statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following the adverse benefit determination on such review.  If
special circumstances require that the thirty (30) day time period be extended,
the Committee will so notify the Claimant and will render the decision as soon
as possible but not later than sixty (60) days after receipt of the request for
review.  The Committee has discretionary authority to determine a Claimant’s
eligibility for benefits and to interpret the terms of the Plan.

- 10 -

--------------------------------------------------------------------------------

 

 

12.       Administration   

The Supplemental Benefit Plan shall be administered by the Company in a manner
generally consistent with the substance of Article IX of the Pension Plan.   The
Company may designate such person(s) as it deems appropriate to assume all or
any portion of such administration.

13.       Amendment and Termination  

The Supplemental Benefit Plan may be amended by the Board of Directors of
Graybar Electric Company, Inc. at any time and for any reason and shall
terminate when both the Pension Plan and the Profit Sharing Plan terminate. 
Notwithstanding the foregoing, no amendment shall be effective to the extent it
would cause an amount to become taxable or be subject to additional taxes on
account of such amendment under Code Section 409A or the regulations or other
guidance issued thereunder.  Upon termination of the Supplemental Benefit Plan,
a Participant’s benefits hereunder shall be paid out in accordance with the
terms of the Supplemental Benefit Plan; provided, however, that in the event the
Supplemental Benefit Plan is terminated, a Participant’s benefit hereunder shall
be payable only to the extent permissible under Code Section 409A and the
regulations and other guidance issued thereunder. 

14.       Other Distributions

            Notwithstanding anything herein to the contrary, any distributions
that commenced prior to January 1, 2014 shall be made or continue in the same
time and manner as provided under the terms of the applicable governing
documents prior to January 1, 2014, provided that such time and manner of
distribution would not be subject to the adverse tax consequences under Section
409A of the Code. 

 

- 11 -

--------------------------------------------------------------------------------

 

 

15.       Beneficiary   

            Except as otherwise provided by Section 6(a) with respect to the
payment of Supplemental Pension Benefits, the Participant’s beneficiary for
purposes of this Plan shall be the person or entity designated by the
Participant in writing on a form prescribed by and filed with the Company.  If
the Participant has not designated a beneficiary in writing on a form filed with
the Company or if no beneficiary survives the Participant, the beneficiary shall
be deemed to be the Participant’s estate.

            IN WITNESS WHEREOF, the Company has caused this Plan to be executed
in its name and behalf this 12th day of September 2013, by its officer thereunto
duly authorized.

 

 

 

 

                                                                        GRAYBAR
ELECTRIC COMPANY, INC.

 

 

 

                                                                       
By:        /s/  B. L.
Propst                                                                       

                                                                               
Senior Vice President–Human Resources

 

 

 

 

                                                                       
By:        /s/ M. W.
Geekie                                                                       

                                                                                   
Senior Vice President, Secretary & General Counsel

  